                                             Case 1:20-cv-00779-JLT Document 4 Filed 06/04/20 Page 1 of 1



                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                       UNITED STATES DISTRICT COURT

                                   8                                      NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     STARLENA FLEMING,                                   Case No. 20-cv-03517-SVK
                                  11                         Plaintiff,
                                                                                             ORDER OF TRANSFER
                                  12                v.
Northern District of California
 United States District Court




                                  13     M. PALLARES, et al.
                                  14                         Defendants.

                                  15

                                  16            Plaintiff’s federal civil rights complaint concerns events that occurred at Central California

                                  17   Women’s Facility, in Chowchilla, California. Chowchilla lies in the Eastern District of California.

                                  18   Accordingly, this action is TRANSFERRED to the Eastern District wherein venue properly lies

                                  19   because a substantial part of the events or omissions giving rise to the claims occurred there, and

                                  20   that is where defendants reside. See 28 U.S.C. §§ 84(b), 1391(b), and 1406(a). The Clerk shall

                                  21   terminate all pending motions and transfer this action forthwith.

                                  22            IT IS SO ORDERED.

                                  23   Dated: June 4, 2020

                                  24
                                                                                                      SUSAN VAN KEULEN
                                  25                                                                  United States Magistrate Judge
                                  26

                                  27   Case No. 20-3517 SVK (PR)
                                       ORDER OF TRANSFER
                                  28
